Citation Nr: 0520282	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  01-08 800	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disorders to include hypertension and arteriosclerotic heart 
disease.

2.  Entitlement to service connection for a skin disorder.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim for service connection for 
schizophrenia.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  This case was transferred to the RO in St. 
Petersburg, Florida.

A May 1978 rating denied service connection for 
schizophrenia.  In March 2000 and May 2001, the RO found that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for schizophrenia.  In 
December 2003, the RO found that the veteran had submitted 
new and material evidence to reopen a claim for service 
connection for schizophrenia.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The records show that the veteran has been in receipt of 
benefits from the Social Security Administration (SSA).  
These records have not been obtained.   

VA outpatient records relate that the veteran was 
hospitalized for his psychiatric disorder at the East Orange, 
New Jersey, VA hospital in April 1971.  The clinical 
documentation associated with this medical care has not been 
incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).   

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request copies of the 
April 1971 clinical records from the East 
Orange, New Jersey, VA Medical Center.  
These records should be associated with 
the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, 
addressing all evidence added to the 
record since the previous supplemental 
statement of the case, and given an 
opportunity to respond.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





